                                Case 2:21-cv-02589-ER Document 1 Filed 06/08/21 Page 1 of 9



                        BARSHAY SANDERS, PLLC
                        Renee Aragona, Esq.
                        100 Garden City Plaza, Suite 500
                        Garden City, NY 11530
                        Tel: (516) 203-7600
                        Email: raragona@barshaysanders.com
                        Attorneys for Plaintiff
                        File No.: 122363


                                                    UNITED STATES DISTRICT COURT
                                                  EASTERN DISTRICT OF PENNSYLVANIA


                            Geoff Johnson,

                                                      Plaintiff,                Case No:
BARSHAY SANDERS, PLLC




                                      v.                                        COMPLAINT

                            Mold Solutions & Inspections, LLC,                  DEMAND FOR JURY TRIAL

                                                     Defendant.

                               Plaintiff Geoff Johnson (“Plaintiff”), by and through its undersigned counsel, for its

                        Complaint against Defendant Mold Solutions & Inspections, LLC (“Defendant”) states and

                        alleges as follows:

                                                                   INTRODUCTION

                               1.          This action seeks to recover damages for copyright infringement and the

                        violation of the DMCA for the removal of copyright management information.

                               2.          Plaintiff herein creates photographic images and owns the rights to these images

                        which Plaintiff licenses for various uses including online and print publications.

                               3.          Plaintiff has obtained U.S. copyright registrations covering many of Plaintiff's

                        images and many others are the subject of pending copyright applications.

                               4.          Defendant owns and operates a website known as www.biowashing.com (the

                        “Website”).

                               5.          Defendant, without permission or authorization from Plaintiff actively copied,
                                Case 2:21-cv-02589-ER Document 1 Filed 06/08/21 Page 2 of 9




                        stored, and/or displayed Plaintiff's Photograph on the Website and engaged in this misconduct

                        knowingly and in violation of the United States copyright laws.

                                                                    PARTIES

                                6.     Plaintiff Geoff Johnson is an individual who is a citizen of the State of Nebraska

                        and maintains a principal place of business at 1111 N. 13 Street, Suite 420, Omaha, Nebraska

                        68102 in Douglas County, Nebraska.

                                7.     On information and belief, Defendant Mold Solutions & Inspections, LLC, is a

                        Pennsylvania limited liability company with a principal place of business at 2905 Broad Street,

                        Philadelphia, Pennsylvania in Philadelphia County, Pennsylvania and is liable and responsible
BARSHAY SANDERS, PLLC




                        to Plaintiff based on the facts herein alleged.
                                                        JURISDICTION AND VENUE

                               8.      This Court has subject matter jurisdiction over the federal copyright

                        infringement claims pursuant to 28 U.S.C. §1338(a) and 28 U.S.C. §1331.

                                9.     This Court has personal jurisdiction over Mold Solutions & Inspections, LLC

                        because it maintains its principal place of business in Pennsylvania.

                                10.    Venue is proper under 28 U.S.C. §1391(a)(2) because Mold Solutions &

                        Inspections, LLC does business in this Judicial District and/or because a substantial part of the

                        events or omissions giving rise to the claim occurred in this Judicial District.

                                                   FACTS COMMON TO ALL CLAIMS

                               11.     Plaintiff is a professional photographer by trade who is the legal and rightful

                        owners of photographs which Plaintiff licenses to online and print publications.

                               12.     Plaintiff has invested significant time and money in building Plaintiff's

                        photograph portfolio.

                               13.     Plaintiff has obtained active and valid copyright registrations from the United

                        States Copyright Office (the “USCO”) which cover many of Plaintiff's photographs while many

                        others are the subject of pending copyright applications.

                               14.     Plaintiff's photographs are original, creative works in which Plaintiff's own
                                Case 2:21-cv-02589-ER Document 1 Filed 06/08/21 Page 3 of 9




                        protectable copyright interests.

                               15.     The Website is a popular and lucrative commercial enterprise.

                               16.     The Website is monetized in that it sells goods and services to the public and,

                        on information and belief, Defendant profits from these activities.

                               17.     On April 8, 2015 Plaintiff Geoff Johnson authored a photograph of his childhood

                        home, where he lived with his mother as a compulsive hoarder (the “Photograph”). A copy of

                        the Photograph is attached hereto as Exhibit 1.

                                18.    Plaintiff applied to the USCO to register the Photograph on November 20, 2018

                        under Application No. 1-7153666812.
BARSHAY SANDERS, PLLC




                                19.    The Photograph was registered by USCO on November 20, 2018 under

                        Registration No. VA 2-127-583.

                                20.    On March 10, 2021 Plaintiff observed the Photograph on the Website in a story

                        dated February 5, 2021. A copy of screengrab of Website including the Photograph is attached

                        hereto as Exhibit 2.

                                21.    The          Photograph            was        displayed         at        URL:

                        https://www.biowashing.com/hoarding/how-children-are-affected-by-hoarding-disorder/ and
                        was stored at URL: https://24gu3m4e1p8v49bbkw43fc0q-wpengine.netdna-ssl.com/wp-

                        content/uploads/2021/02/036ecd7a797cdffd19a7a6be38dd7da2.jpg .

                                22.    Without permission or authorization from Plaintiff, Defendant volitionally

                        selected, copied, stored and/or displayed Plaintiff copyright protected Photograph as set forth

                        in Exhibit “1” which is annexed hereto and incorporated in its entirety herein, on the Website.

                               23.     On information and belief, the Photograph was copied, stored and displayed

                        without license or permission, thereby infringing on Plaintiff's copyrights (hereinafter the

                        “Infringement”).

                               24.     The Infringement includes a URL (“Uniform Resource Locator”) for a fixed

                        tangible medium of expression that was sufficiently permanent or stable to permit it to be

                        communicated for a period of more than transitory duration and therefore constitutes a specific
                                Case 2:21-cv-02589-ER Document 1 Filed 06/08/21 Page 4 of 9




                        infringement. 17 U.S.C. §106(5); Perfect 10, Inc. v. Amazon.com, Inc., 508 F.3d 1146, 1160

                        (9th Cir. 2007).

                               25.     The Infringement is an exact copy of the entirety of Plaintiff's original image

                        that was directly copied and stored by Defendant on the Website.

                               26.     On information and belief, Defendant takes an active and pervasive role in the

                        content posted on its Website, including, but not limited to copying, posting, selecting,

                        commenting on and/or displaying images including but not limited to Plaintiff's Photograph.

                               27.     On information and belief, the Photograph was willfully and volitionally posted

                        to the Website by Defendant.
BARSHAY SANDERS, PLLC




                               28.     On information and belief, the Photograph was willfully and volitionally posted

                        to the Website by Joe Fiorilli.

                               29.     Upon information and belief, Joe Fiorilli is an author for Defendant.

                               30.     Upon information and belief, Joe Fiorilli is an employee for Defendant.

                               31.     Upon information and belief, Joe Fiorilli is a principal for Defendant.

                               32.     On information and belief, Defendant is not registered with the United States

                        Copyright Office pursuant to 17 U.S.C. §512.

                               33.     On information and belief, the Infringement were not posted at the direction of

                        a “user” as that term is defined in 17 U.S.C. §512(c).

                               34.     On information and belief, Defendant was aware of facts or circumstances from

                        which the determination regarding the Infringement was apparent. Defendant cannot claim that

                        it was aware of the infringing activities, including the specific Infringement which form the

                        basis of this complaint, since such a claim would amount to only willful blindness to the

                        Infringement on the part of Defendant.

                               35.     On information and belief, Defendant engaged in the Infringement knowingly

                        and in violation of applicable United States Copyright Laws.

                               36.     On information and belief, Defendant had complete control over and actively

                        reviewed and monitored the content posted on the Website.
                                 Case 2:21-cv-02589-ER Document 1 Filed 06/08/21 Page 5 of 9




                                 37.   On information and belief, Defendant has the legal right and ability to control

                        and limit the infringing activities on its Website and exercised and/or had the right and ability

                        to exercise such right.

                                 38.   On information and belief, Defendant monitors the content on its Website.

                                 39.   On information and belief, Defendant has received a financial benefit directly

                        attributable to the Infringement.

                                 40.   On information and belief, the Infringement increased traffic to the Website and,

                        in turn, caused Defendant to realize an increase its advertising revenues and/or merchandise

                        sales.
BARSHAY SANDERS, PLLC




                                 41.   On information and belief, a large number of people have viewed the unlawful

                        copies of the Photograph on the Website.

                                 42.   On information and belief, Defendant at all times had the ability to stop the

                        reproduction and display of Plaintiff's copyrighted material.

                                 43.   Defendant's use of the Photograph, if widespread, would harm Plaintiff's

                        potential market for the Photograph.

                                 44.   As a result of Defendant's misconduct, Plaintiff has been substantially harmed.
                                                              FIRST COUNT
                                           (Direct Copyright Infringement, 17 U.S.C. §501 et seq.)
                                 45.   Plaintiff repeats and incorporates by reference the allegations contained in the

                        preceding paragraphs, as though set forth in full herein.

                                 46.   The Photograph is an original, creative work in which Plaintiff owns a valid

                        copyright properly registered with the United States Copyright Office.

                                 47.   Plaintiff has not licensed Defendant the right to use the Photograph in any

                        manner, nor has Plaintiff assigned any of its exclusive rights in the copyrights to Defendant.

                                 48.   Without permission or authorization from Plaintiff and in willful violation of

                        Plaintiff's rights under 17 U.S.C. §106, Defendant improperly and illegally copied, stored,

                        reproduced, distributed, adapted, and/or publicly displayed works copyrighted by Plaintiff
                                Case 2:21-cv-02589-ER Document 1 Filed 06/08/21 Page 6 of 9




                        thereby violating one of Plaintiff's exclusive rights in its copyrights.

                               49.      Defendant's reproduction of the Photograph and display of the Photograph on

                        the Website constitutes willful copyright infringement. Feist Publications, Inc. v. Rural

                        Telephone Service Co., Inc., 499 U.S. 340, 361 (1991).

                               50.      Plaintiff is informed and believes and thereon alleges that the Defendant

                        willfully infringed upon Plaintiff's copyrighted Photograph in violation of Title 17 of the U.S.

                        Code, in that they used, published, communicated, posted, publicized, and otherwise held out

                        to the public for commercial benefit, the original and unique Photograph of the Plaintiff without

                        Plaintiff's consent or authority, by using them in the infringing articles on the Website.
BARSHAY SANDERS, PLLC




                               51.      As a result of Defendant's violations of Title 17 of the U.S. Code, Plaintiff is

                        entitled to any an award of actual damages and disgorgement of all of Defendant's profits

                        attributable to the infringements as provided by 17 U.S.C. § 504 in an amount to be proven or,

                        in the alternative, at Plaintiff's election, an award for statutory damages against each Defendant

                        in an amount up to $150,000.00 for each infringement pursuant to 17 U.S.C. § 504(c).

                               52.      As a result of the Defendant's violations of Title 17 of the U.S. Code, the court

                        in its discretion may allow the recovery of full costs as well as reasonable attorney's fees and

                        costs pursuant to 17 U.S.C § 505 from Defendant.

                               53.      As a result of Defendant's violations of Title 17 of the U.S. Code, Plaintiff is

                        entitled to injunctive relief to prevent or restrain infringement of his copyright pursuant to 17

                        U.S.C. § 502.

                                                             SECOND COUNT
                                      (Falsification, Removal and Alteration of Copyright Management
                                                        Information 17 U.S.C. § 1202)
                               54.      Plaintiff repeats and incorporates, as though fully set forth herein, each and every

                        allegation contained in the preceding paragraphs, as though set forth in full herein.

                               55.      Upon information and belief, Defendant knew that Plaintiff created and held

                        rights to the Photograph because inter alia, the source of the Photograph that Defendant used
                                Case 2:21-cv-02589-ER Document 1 Filed 06/08/21 Page 7 of 9




                        to make its infringing copy specifically attributed the Photograph to Plaintiff by watermark or

                        photo credit.

                               56.      Upon information and belief, in its article on the Website, Defendant copied the

                        Photograph       from      https://www.featureshoot.com/2015/04/photographer-returns-to-his-

                        childhood-home-where-he-lived-with-his-mother-a-compulsive-hoarder/ which contained a

                        gutter credit below the Photograph, specifically, at the end of the article, stating “All images ©

                        Geoff Johnson” . Furthermore, the aforementioned article based its story on Plaintiff, noting

                        the “Omaha-based photographer Geoff Johnson” and his photograph series, “Behind the Door”,

                        as the main focus of the article.
BARSHAY SANDERS, PLLC




                               57.      Upon information and belief, Defendant intentionally removed copyright

                        management information related to the Photograph with the intent to induce, enable, facilitate,

                        or conceal an infringement of Plaintiff's rights under the Copyright Act. Specifically, Defendant

                        purposefully failed to include the photo credit originally conveyed with the Photograph in order

                        to mislead the public into believing that Defendant either owned the Photograph or had

                        legitimately licensed them for use in the Infringement. Upon information and belief, in addition

                        to removing the photo credit, Defendant also removed the metadata from the Photograph.

                               58.      In addition, Defendant displayed the unauthorized copies of the Photograph

                        knowing the copyright management information had been removed.

                               59.      Defendant's conduct violates 17 U.S.C. § 1202(a) and 1202(b).

                               60.      Upon information and belief, Defendant's falsification, removal and/or alteration

                        of the aforementioned copyright management information was made without the knowledge or

                        consent of Plaintiff.

                               61.      Upon information and belief, the falsification, alteration and/or removal of said

                        copyright management information was made by Defendant intentionally, knowingly and with

                        the intent to induce, enable, facilitate, or conceal their infringement of Plaintiff's copyright in

                        the Photograph. Defendant also knew, or should have known, that such falsification, alteration

                        and/or removal of said copyright management information would induce, enable, facilitate, or
                                Case 2:21-cv-02589-ER Document 1 Filed 06/08/21 Page 8 of 9




                        conceal their infringement of Plaintiff's copyright in the Photograph.

                                62.     Plaintiff has sustained significant injury and monetary damages as a result of

                        Defendant's wrongful acts as hereinabove alleged, and as a result of being involuntarily

                        associated with Defendant in an amount to be proven.

                                63.     In the alternative, Plaintiff may elect to recover statutory damages pursuant to

                        17 U.S.C. § 1203(c)(3) in a sum of not more than $25,000 from Defendant for each violation

                        of 17 U.S.C. § 1202.

                                64.     Alternatively, Plaintiff may elect to recover from Defendant statutory damages

                        pursuant to 17 U.S.C. § 1203(c)(3) in a sum of at least $2,500 up to $25,000 for each violation
BARSHAY SANDERS, PLLC




                        of 17 U.S.C. § 1202.
                                                                JURY DEMAND

                                65.     Plaintiff hereby demands a trial of this action by jury.



                                                            PRAYER FOR RELIEF

                                WHEREFORE Plaintiff respectfully requests judgment as follows:

                                That the Court enters a judgment finding that Defendant has infringed on Plaintiff's

                        rights to the Photograph in violation of 17 U.S.C. §501 et seq. and award damages and monetary

                        relief as follows:

                                        a.     finding that Defendant infringed Plaintiff's copyright interest in the

                                               Photograph by copying and displaying without a license or consent;

                                        b.     for an award of actual damages and disgorgement of all of Defendant's

                                               profits attributable to the infringements as provided by 17 U.S.C. § 504

                                               in an amount to be proven or, in the alternative, at Plaintiff's election, an

                                               award for statutory damages against each Defendant in an amount up to

                                               $150,000.00 for each infringement pursuant to 17 U.S.C. § 504(c),

                                               whichever is larger;

                                        c.     for an award of actual damages or, in the alternative, statutory damages
                              Case 2:21-cv-02589-ER Document 1 Filed 06/08/21 Page 9 of 9




                                           against each Defendant in an amount up to $25,000.00 for each

                                           falsification or removal of copyright management information pursuant

                                           to 17 U.S.C. § 1202;

                                    d.     for an order pursuant to 17 U.S.C. § 502(a) enjoining Defendant from

                                           any infringing use of any of Plaintiff's works;

                                    e.     for costs of litigation and reasonable attorney's fees against Defendant

                                           pursuant to 17 U.S.C. § 505;

                                    f.     for pre judgment interest as permitted by law; and

                                    g.     for any other relief the Court deems just and proper.
BARSHAY SANDERS, PLLC




                        DATED: June 8, 2021

                                                                  BARSHAY SANDERS, PLLC

                                                                  By:     /s/ Renee Aragona
                                                                  Renee Aragona, Esq.
                                                                  100 Garden City Plaza, Suite 500
                                                                  Garden City, NY 11530
                                                                  Tel: (516) 203-7600
                                                                  Email: raragona@barshaysanders.com
                                                                  Attorneys for Plaintiff
                                                                  File No.: 122363
